The Vice-Chancellor.
The mortgaged premises are in the county of Kings, in the second judicial circuit, and all the defendants reside there. And it is a conceded point, that this court has no jurisdiction of the suit. It is nevertheless insisted by the complainant, that the difficulty may be remedied, by introducing a party as a defendant, who resides in the circuit, and he moves to amend his bill accordingly.
I am satisfied that this cannot be accomplished. Having no jurisdiction of the suit, the parties, or the subject matter, as the case now stands ; I have no right to make any order whatever in the suit. An order of mine, granting the complainant leave *385to amend, would be just as null and ineffectual, as are the orders and the decree already made in the cause, before the defect of jurisdiction was discovered.
The motion must be denied.